t c summary opinion united_states tax_court james anthony greif petitioner v commissioner of internal revenue respondent vanlan t bui petitioner v commissioner of internal revenue respondent docket nos 4709-07s 4710-07s filed date young b chung for petitioners alexander d devitis for respondent gerber judge these consolidated case sec_1 were heard pursuant to the provisions of sec_7463 of the internal 1these cases are consolidated for purposes of trial briefing and opinion and involve coowners of realty who filed separate petitions with respect to a casualty_loss regarding their coowned real_property petitioners are james anthony greif and vanlan t bui revenue code in effect when the petitions were filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case for mr greif’s and miss bui’s tax years respondent determined income_tax deficiencies of dollar_figure and dollar_figure respectively respondent also determined accuracy-related_penalties under sec_6662 for mr greif and miss bui of dollar_figure and dollar_figure respectively the sole question for our consideration is whether petitioners incurred a deductible casualty or theft_loss during their tax years background2 at the time their petitions were filed petitioners resided in washington state each petitioner’s federal_income_tax return included a gross casualty_loss of dollar_figure after computational limitations mr greif claimed dollar_figure and miss bui claimed dollar_figure as a casualty_loss on their respective schedules a itemized_deductions 2these cases were submitted at a los angeles california trial session under rule with the facts fully stipulated by the parties on date petitioners purchased for dollar_figure unimproved real_property parcel in seatac washington with the intent of placing a personal_residence on the property the parcel was roughly square with boundaries from approximately to feet the parcel had a relatively steep grade dropping feet from one side to the other the improved real_property had been appraised on date at a projected value of dollar_figure upon completion of the planned improvements petitioners secured a dollar_figure construction loan and on or about date hired gifford olson mr olson as a general contractor to build the residence at that price construction began in date later that year it was discovered that mr olson had built the driveway on a portion of the area intended for the septic system drain field because this deviated from the plans approved by the city and violated the king county health department’s setback requirement petitioners were denied an occupancy permit other problems included the removal of vegetation on the slopes of the property and the negligent construction of the road leading to the house these errors created instability in the soil the costs to correct the various problems mounted and after drawing dollar_figure from the dollar_figure construction loan mr olson abandoned the project in date at that point the home building project was percent complete at petitioners’ request the king county board_of equalization reduced the assessed value of the improved real_property to dollar_figure on the basis that the parcel was considered unbuildable for lack of a sewer connection on date mr olson sued petitioners alleging that he was still owed dollar_figure for materials and labor petitioners answered mr olson’s complaint denying they owed any amount without setting forth a specific amount of relief petitioners counterclaimed for breach of contract negligence and violation of the washington state consumer protection act in addition to a few other complaints about mr olson’s performance petitioners sought relief for the denial of the occupancy permit due to the misplacement of the road and the damage to the slope and drain field on date judge michael j heavey superior court for king county state of washington issued a memorandum opinion in which he generally described the contractual dealings between mr olson and petitioners as follows the plaintiff olson and defendant petitioners were both greedy the plaintiff saw an opportunity to break into fullscale home building and the defendant saw an opportunity to get a custom home as opposed to a modular home they ignored problems and cut corners the contract and specifications they entered into were deficient there was no survey of the lot corners they both ignored that it was a difficult lot with a challenging access septic and site location issues no persons contractor owner sanitarian engineer located the drain field and reserve drainfield areas and flagged them off they needed serious legal engineering architectural and licensed sanitarian professional help their collective ignorance and greed blinded them to these realities both were reluctant to fully discuss and resolve overruns they continually danced around these issues without fully addressing them there was no schedule no change order process no definitions of allowance or default allowance no clear statement of work and no real specifications ie a prescription for disaster on the basis of those and other found facts judge heavey held that mr olson did not commit a deceptive trade practice but that he did default on the contract and negligently damaged the septic drain field petitioners were awarded costs of obtaining a new septic field design and approval and the costs of rockery or a retaining wall to preserve the drain field petitioners were also awarded a dollar_figure judgment to supplement the dollar_figure remaining in the construction loan in order to finish the home petitioners also filed a claim with mr olson’s insurance carrier seeking to recoup dollar_figure of alleged damage to petitioners’ parcel by mr olson after discussions with the carrier petitioners’ attorney advised them that mr olson’s policy did not cover the type of damage caused to petitioners’ property petitioners during filed a claim under their own homeowner’s policy but were denied on the basis that it covered only damage to the improvements and not the realty petitioners however did not concede that the insurance_companies were without liability on date the king county health department granted mr greif a waiver on the setback requirement petitioners were required only to submit the new plans for approval and to construct the septic system in order to obtain the occupancy permit neither was done and later surface erosion invalidated the waiver petitioners’ later requests for a new waiver were denied during date the city of kent hired a geotechnical engineer to inspect petitioners’ parcel of land the engineer concluded that there was instability in the slope and roadway alignment which if uncorrected could result in a landslide and cause damage to the real_property improvements petitioners subsequently hired a geotechnical engineering firm krazan associates inc krazan to examine the property krazan’s report made findings similar to the city engineer’s petitioners contend some earth movement occurred sometime between date and date resulting in the accumulation of soil along the eastern edge of the property and causing some damage to vegetation and a gate on date petitioners filed a motion for reconsideration and clarification of judge heavey’s date memorandum opinion in their motion petitioners pointed out that there was evidence that it would cost dollar_figure to correct the problems with the road that cut across the drain field during a period of cross-motions in the superior court_proceeding petitioners’ motion for reconsideration and mr olson’s motion to dismiss mr olson voluntarily entered into a liquidating bankruptcy on date in the bankruptcy proceeding mr greif filed a motion that was granted seeking to lift the stay as it related to his pursuit of mr olson in the superior court_proceeding petitioners also filed an adversary proceeding complaint objecting to the discharge of mr olson’s debt mr olson moved to dismiss petitioners’ complaint and on date petitioners’ response indicated they would not oppose the motion but would proceed with their action in superior court for king county on date the bankruptcy trustee filed a report of no distribution and on date mr olson’s claimed debt to petitioners was discharged mr greif claimed casualty or theft losses with respect to the subject property on hi sec_2001 and sec_2002 income_tax returns of dollar_figure and dollar_figure respectively petitioners claimed a casualty_loss for on the basis of their belief that mr olson’s bankruptcy rendered any relief in the superior court_proceeding uncollectable and also because of their inability to recover from insurance_companies on their respective income_tax returns petitioners each claimed a dollar_figure basis in the improved real_property no insurance recovery and a fair_market_value of dollar_figure before and dollar_figure after the casualty during development of the surrounding area made the municipal sewer system accessible to petitioners’ property petitioners were granted an occupancy permit and they moved into the residence in the latter part of or early on date petitioners’ improved realty was assessed on the local_tax rolls at dollar_figure comprised of dollar_figure for land and dollar_figure for improvements on date petitioners stipulated to the superior court’s dismissal of their suit against mr olson in petitioners accepted dollar_figure from mr olson’s insurance carrier in settlement of their claims discussion the parties submitted this case fully stipulated thereby rendering irrelevant questions about whether the burden_of_proof shifted see sec_7491 petitioners however bear the burden of showing entitlement to casualty_loss deductions see rule a 292_us_435 in addition respondent bears the burden of production with respect to the accuracy-related_penalties determined under sec_6662 see sec_7491 i casualty_loss deduction under sec_165 deductions are allowable for losses not_compensated_for_by_insurance_or_otherwise in the case of an individual sec_165 subject_to the limitations of sec_165 permits a nonbusiness casualty_loss sec_165 sets forth dollar and percentage limitations or thresholds for claiming casualty losses sec_165 permits an individual to deduct a casualty_loss only to the extent each loss exceeds dollar_figure and the aggregate of such casualty gains and losses exceeds percent of adjusted_gross_income a casualty_loss the term casualty is not clearly defined in the code or the regulations sec_165 mentions losses arising from fire storm shipwreck or other_casualty in defining the term other_casualty courts apply the rule_of ejusdem generis and look for characteristics similar to those of a fire storm or shipwreck 76_tc_593 affd 680_f2d_91 11th cir courts have interpreted other_casualty to require an undesigned sudden and unexpected event or a sudden cataclysmic and devastating loss torre v commissioner tcmemo_2001_218 affd 52_fedappx_965 9th cir petitioners claim two losses first petitioners contend they were denied an occupancy permit because damage to the septic system drain field made the septic area unusable and significantly decreased the value of the property second petitioners contend the land was rendered unstable when mr olson removed vegetation along the slopes of the property and cut the road too steep into the hillside petitioners argue that the damage to the drain field and slope was sudden because it was not caused by gradual deterioration and happened over a relatively short_period petitioners argue that the damage was unexpected because such damage does not usually occur during the construction of homes on similarly situated properties petitioners correctly observe that negligence is not an automatic bar to a casualty_loss deduction see 48_tc_430 the foreseeability of an event or the presence of negligence does not preclude the finding that the event was a casualty 46_tc_302 both are merely factors in making such a determination id nevertheless we hold that petitioners’ losses were not casualties because neither was the result of sudden or unexpected events damage caused by faulty construction methods has long been held not to constitute a casualty_loss 18_bta_674 affd 54_f2d_537 2d cir in petitioners’ litigation against mr olson the court found that mr olson mistakenly encroached onto the area of the septic system drain field while excavating for the driveway petitioners contend that the damage to the drain field site occurred instead when a subcontractor negligently drove a bulldozer over the area regardless of how the drain field was damaged the end result was the placement of the driveway over a portion of the intended drain field site when this occurred the location of the driveway no longer conformed with the approved plans and violated the setback requirement for that reason petitioners were denied an occupancy permit and the property lost most of its value casualty losses have been allowed in faulty construction cases typically where there has been a subsequent unexpected event apart from the contractor’s negligence see marx v commissioner tcmemo_1991_598 subsequent leaks in taxpayer’s roof arising from its negligent repair were a casualty_loss but the original leak from its faulty construction was not hayutin v commissioner tcmemo_1972_127 flood damage proximately caused not by faulty construction of taxpayer’s home but by plumber stepping on unprotected pipe affd 508_f2d_462 10th cir whether the encroachment onto the drain field site was the result of negligent excavation or a bulldozer running over the area is irrelevant denial of the occupancy permit was based on the driveway being too close to the drain field the improper placement of the driveway is simply a matter of faulty construction once the driveway had been constructed there was no later event that caused further harm to the property petitioners cite the heyn case as an example of the allowance of a casualty_loss based on a contractor’s negligence in heyn v commissioner supra pincite the contractor unilaterally deviated from the prescribed excavation method and was warned of the likelihood of a landslide occurring nevertheless the court allowed the casualty_loss because the physical characteristics of the landslide were those normally associated with a casualty and the landslide involved a sudden and violent movement of a large mass of earth that was cataclysmic in character id pincite we have held that the magnitude of the taxpayer’s loss is another factor to consider in the casualty_loss analysis see white v commissioner supra pincite it was the physical characteristics and magnitude of the taxpayer’s loss which the court in heyn found akin to the sudden and devastating loss suffered during a fire storm or shipwreck petitioners contend the soil instability culminated in a landslide sometime between date and date however the record does not adequately support this contention the geotechnical engineer’s report from krazan merely notes instability created by the removal of vegetation from the slopes and the steep angle of the driveway the report stated that if those conditions were not mitigated there would be an adverse effect on the property but it made no mention of a landslide similarly a letter from the department of the army notes that the city’s engineering manager made the same observations about the instability on the property this letter is dated date after the purported landslide and also fails to mention that such an event occurred in the absence of such an event petitioners have experienced only instability in the slopes of their property this is not the type of loss that can be considered sudden cataclysmic and devastating or the result of an undesigned sudden and unexpected event furthermore a taxpayer may not knowingly allow his property to be damaged or willfully damage the property himself see white v commissioner supra pincite pryor v commissioner tcmemo_1987_80 petitioners were granted a waiver on the setback requirement and could have thus obtained an occupancy permit thereby mitigating the loss they suffered by failing to pursue the variance petitioners knowingly perpetuated the impediment to completion of the real_property improvements petitioners’ loss was the product of mr olson’s negligent construction and not some unexpected event there was no devastating or cataclysmic damage to the property such as a landslide petitioners could have remedied the occupancy permit problem but they neglected to take the necessary steps to do so we accordingly hold that petitioners’ loss was not a casualty b amount of lo sec_3 the amount of a particular casualty_loss deduction is limited to the lesser_of the difference between the fair_market_value of the property before and after the loss or the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of the property sec_165 sec_1_165-7 sec_1_165-8 income_tax regs petitioners have not met their burden of establishing the amount of their loss they have not demonstrated the value of the property before their loss petitioners purchased the parcel on date for dollar_figure no appraisal was made at that time petitioners did submit an appraisal performed before the purchase dated date as proof that the property was valued at dollar_figure however the report was marked subject_to completion per plans and specifications construction of the home began in june the encroachment of the driveway into the septic system drain field was discovered later that year and construction had not yet been completed at that time therefore the property could not have been worth as much as the full estimated value in that appraisal report the next valuation of the property wa sec_3we consider whether petitioners have established the amount of a loss because petitioners have made the generalized alternative contention that their loss was a theft_loss because we conclude that the amount of the loss has not been established no further consideration need be given to petitioners’ alternative contention not made until after petitioners’ loss when it was assessed at dollar_figure for the tax_year petitioners have also failed to establish their adjusted bases in the property at the time of the loss petitioners now contend that they each had an adjusted_basis of dollar_figure they arrived at this number by adding the dollar_figure purchase_price of the parcel to the dollar_figure already paid to mr olson at the time he stopped work on the home in date these calculations are imprecise and the measure of their loss has more to do with the construction of the driveway over the drain field site petitioners have not documented how much of the dollar_figure paid to mr olson was for work done afterwards such amounts are not properly includable in petitioners’ adjusted_basis at the time of the loss petitioners have not provided sufficient evidence for us to determine the value of the property before the loss and their adjusted bases at the time of the loss both of these figures are necessary to determining the proper amount allowable as a loss we therefore hold that petitioners have not established the amount of their loss c reasonable_prospect_of_recovery even when a taxpayer has suffered a casualty_loss he cannot deduct the loss if he has a claim for reimbursement with a reasonable_prospect_of_recovery sec_1_165-1 income_tax regs deduction of the loss is disallowed until the taxable_year in which it can be ascertained with reasonable certainty whether reimbursement will be received id this determination can be made upon a settlement an adjudication or an abandonment of the claim id courts apply an objective standard in determining whether such a reasonable expectation existed at the end of the year the deduction is claimed 61_tc_795 affd 521_f2d_786 4th cir the standard is applied with foresight and facts not reasonably foreseeable at the close of the particular year are not considered id the taxpayer’s pursuit of litigation suggests a reasonable_prospect_of_recovery existed but does not require such a finding see 93_tc_758 affd 946_f2d_395 5th cir proof of subsequent events may however be allowed to confirm a conclusion as to whether there was a reasonable_prospect_of_recovery id pincite- petitioners contend that the denial of coverage by mr olson’s insurance carrier proves they had no reasonable_prospect_of_recovery petitioners note that their attorney advised them on date that mr olson’s insurance_policy did not in fact cover their claim petitioners litigated the denial of coverage and we accordingly hold that they have not met their burden of proving a reasonable_prospect_of_recovery did not exist at the end of in mr olson’s bankruptcy proceeding petitioners stated that mr olson’s insurance carrier was liable for many of mr greif’s claims against him petitioners requested that the stay to be lifted so that they could proceed against the insurance carrier as of date petitioners indicated their intent to continue with the litigation against mr olson while petitioners’ decision to litigate does not decide the issue it does demonstrate that they had not yet abandoned their claim for reimbursement with the ongoing litigation it could not be ascertained with reasonable certainty that petitioners would not prevail in their suit against mr olson and recover the judgment from his insurance carrier the continuation of the litigation until and the fact that a settlement was reached in suggest that a reasonable_prospect_of_recovery did exist the fact that petitioners maintained their claim for insurance reimbursement and had a reasonable_prospect_of_recovery at the end of also militates against allowing them a casualty_loss deduction d conclusion petitioners’ loss was not of the type contemplated by sec_165 petitioners failed to establish the true amount of their loss and still had a claim for reimbursement with a reasonable_prospect_of_recovery in for these reasons we hold that petitioners are not entitled to casualty_loss deductions ii accuracy-related_penalties sec_6662 and b and imposes an accuracy- related penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as a lack of due care or failure to do what a reasonable person would do under the circumstances a disregard of rules or regulations includes any careless reckless or intentional disregard sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 85_tc_934 sec_6001 requires taxpayers to maintain adequate_records from which their correct_tax liability may be determined petitioners’ understatements of income_tax are substantial mr greif reported a tax_liability of zero whereas his correct liability was dollar_figure miss bui also reported a tax_liability of zero whereas her correct liability was dollar_figure both understatements of income_tax are substantial because they exceed dollar_figure or percent of the tax required to be shown on the return petitioners’ underpayments are also attributable to negligence petitioners declared a total adjusted_basis of dollar_figure in their returns but they provided no documentation as to how they arrived at this figure petitioners have since claimed the adjusted_basis was dollar_figure without explaining this discrepancy both petitioners claimed casualty_loss deductions of dollar_figure the deductions far exceed the dollar_figure petitioners now claim to be the property’s total adjusted_basis even if we assume the dollar_figure figure is correct and ignore the property’s preloss value petitioners’ claimed casualty losses plainly exceeded the dollar_figure adjusted_basis limitation on their casualty_loss deductions as discussed above petitioners also failed to properly establish the value of the property before their loss petitioners claimed preloss value of dollar_figure was based on an appraisal report conditioned on the completion of the planned improvements such improvements had not been completed at the time petitioners’ loss occurred at the time their loss occurred petitioners should have known that the property was not worth the full value listed in the appraisal report petitioners contend that they acted in good_faith and with reasonable_cause by relying on the advice of a tax professional sec_6664 provides that the sec_6662 penalty does not apply to any portion of an underpayment if reasonable_cause existed and the taxpayers acted in good_faith reliance on the advice of a tax professional is not an absolute defense to negligence 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 such reliance does not necessarily establish reasonable_cause and good_faith sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all pertinent facts and circumstances id to establish good_faith reliance taxpayers must prove that they provided the preparer complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayers believed in good_faith that they were relying on a competent return preparer’s advice 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir petitioners have not shown how they calculated dollar_figure as their adjusted_basis they should have known that the dollar_figure deduction was overstated irrespective of who chose to use that figure accordingly petitioners are liable for the accuracy- related penalties under sec_6662 to reflect the foregoing decisions will be entered for respondent
